   4:19-cr-03117-JMG-CRZ Doc # 47 Filed: 06/11/20 Page 1 of 2 - Page ID # 87



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                           4:19CR3117

      vs.
                                                          ORDER
JOSE G. AGUILERA NEGRETE, and
ANDREA GALL,

                  Defendants.


      Defendants have moved to continue the pretrial motion deadline and trial,
(Filing Nos. 45 & 46), because they need additional time to investigate this case,
review discovery, consider potential pretrial motions, and prepare for trial. The
motions to continue are unopposed. Based on the showing set forth in the
motions, the court finds the motions should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendants’ motions to continue, (Filing Nos. 45 & 46), are granted.

      2)    Pretrial motions shall be filed on or before August 12, 2020

      3)    As to both defendants, the trial of this case is set to commence
            before the Honorable John M. Gerrard, United States District Judge,
            in Courtroom 1, 100 Centennial Mall North, United States
            Courthouse, Lincoln, Nebraska, at 9:00 a.m. on September 14,
            2020, or as soon thereafter as the case may be called, for a duration
            of five (5) trial days. Jury selection will be held at commencement of
            trial.

      4)    The ends of justice served by granting the motions to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and as to both defendants, the additional time arising as a
            result of the granting of the motions, the time between today’s date
            and September 14, 2020, shall be deemed excludable time in any
            computation of time under the requirements of the Speedy Trial Act,
4:19-cr-03117-JMG-CRZ Doc # 47 Filed: 06/11/20 Page 2 of 2 - Page ID # 88



         because although counsel have been duly diligent, additional time is
         needed to adequately prepare this case for trial and failing to grant
         additional time might result in a miscarriage of justice. 18 U.S.C. §
         3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
         provided under this court’s local rules will be deemed a waiver of any
         right to later claim the time should not have been excluded under the
         Speedy Trial Act.

   June 11, 2020.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
